 Case 1:09-cr-00579-RMB Document 80 Filed 11/17/20 Page 1 of 9 PageID: 501



                                              [Dkt. No. 76]

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              Camden Vicinage

______________________________
                              :
UNITED STATES OF AMERICA,     :
                              :
          v.                  : Crim. No. 09-579 (RMB)
                              :
WILSON RAMIREZ                : OPINION
______________________________:


     This matter comes before the Court upon Defendant Wilson

Ramirez’ Motion to Reduce Sentence pursuant to the First Step

Act, 18 U.S.C. § 3582(c)(1)(A)(i).       Defendant Ramirez is

currently serving his sentence at Allenwood Medium Prison in

Allenwood, Pennsylvania.     The Court having considered the

parties’ submissions, and for the reasons discussed below,

denies the Motion.

     On May 10, 2010, Mr. Ramirez pled guilty to one count of

conspiracy to possess with intent to distribute more than 5

kilograms of cocaine, in violation of 21 U.S.C. § 846 (contrary

to 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)), and one count of

possession of a weapon by a convicted felon, in violation of 18

U.S.C. § 922(g)(1).    He faced a Guidelines range of 168 to 210

months imprisonment.     At sentencing, this Court upwardly varied

from Mr. Ramirez’s Guidelines range based on the nature of his

criminal history, including his repeated parole violations, the

                                     1
 Case 1:09-cr-00579-RMB Document 80 Filed 11/17/20 Page 2 of 9 PageID: 502



seriousness of the offense, and the need to provide just

punishment and specific deterrence.       The Court also concluded

that the public would be safer and protected with a sentence

higher than the recommended Guidelines range.         As a result, the

Court sentenced Mr. Ramirez to a term of 234 months of

imprisonment on Count One (drug conspiracy) and 120 months on

Count Two (felon in possession), both sentences to be served

concurrently for a total term of 234 months imprisonment.           On

February 3, 2012, the Third Circuit Court of Appeals affirmed.

        In February 2016, Mr. Ramirez moved for a sentence

reduction under Amendment 782 (Drugs Minus Two).          On April 4,

2019, this Court granted Mr. Ramirez’s Amendment 782 motion and

reduced his sentence to 199 months imprisonment.          Mr. Ramirez is

currently scheduled for release from his term of imprisonment on

August 9, 2023.

        In support of his Motion, Defendant admits that although

“does not suffer from any particular COVID-19 risk factors, his

age (43) and host of chronic medical conditions are relevant . .

. .   Mr. Ramirez suffers from numerous chronic medical

conditions, including prediabetes, hyperlipidemia, gastro-

esophageal reflux disease, herpes simplex, an enlarged prostate,

and constipation.    . . .   He is prescribed six different daily

medications to deal with his chronic conditions.          Dkt. No. 76,

at 4.    According to BOP records submitted by the Government,

                                     2
 Case 1:09-cr-00579-RMB Document 80 Filed 11/17/20 Page 3 of 9 PageID: 503



Defendant was tested for COVID-19 and tested positive on

September 26, 2020.    Defendant has been seen by the medical

staff since then and at his follow-up visits denied fevers, body

aches, fatigue, loss of the sense of smell or taste, running

nose, congestion, sore throat, cough, shortness of breath, and

nausea and vomiting and diarrhea.        Govt. Opp., Dkt. No. 76, at

13.

      The Government has introduced evidence of the measures that

the Bureau of Prisons has taken to prevent the spread of the

coronavirus.   It is set forth at length in the Government’s

Response.    See Govt. Opp., Dkt. No. 76, at 4-6.

DISCUSSION
      Although a district court generally has limited authority

to modify a federally-imposed sentence once it commences, Dillon

v. United States, 560 U.S. 817, 825 (2010), the First Step Act

(“FSA”), 18 U.S.C. § 3582(c)(1)(A)(i), permits district courts

to grant compassionate release where there exists “extraordinary

and compelling reasons” to reduce a sentence.         The statute

provides, in relevant part, that:

      (A) the court, upon motion of the Director of the
      Bureau of Prisons, or upon motion of the defendant
      after the defendant has fully exhausted all
      administrative rights to appeal a failure of the
      Bureau of Prisons to bring a motion on the defendant’s
      behalf or the lapse of 30 days from the receipt of
      such a request by the warden of the defendant’s
      facility, whichever is earlier, may reduce the term of
      imprisonment (and may impose a term of probation or

                                     3
 Case 1:09-cr-00579-RMB Document 80 Filed 11/17/20 Page 4 of 9 PageID: 504



     supervised release with or without conditions that
     does not exceed the unserved portion of the original
     term of imprisonment), after considering the factors
     set forth in section 3553(a) to the extent that they
     are applicable, if it finds that--
     (i) extraordinary and compelling reasons warrant such
     a reduction. . .
     18 U.S.C. § 3582(c) (emphasis added). As such, under
     the FSA, a defendant seeking a reduction in his term
     of imprisonment bears the burden of establishing both
     that he has satisfied (1) the procedural prerequisites
     for judicial review, and (2) that compelling and
     extraordinary reasons exist to justify compassionate
     release.
     This Court may only grant a motion for reduction of

sentence under the FSA if it was filed “after the defendant has

fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s

behalf” or after 30 days have passed “from the receipt of such a

request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A); see also United States v.

Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2,

2020), as revised (Apr. 8, 2020).        This is a statutory

requirement that this Court may not waive.         See, e.g., Raia,

2020 WL 1647922 at *2; Massieu v. Reno, 91 F.3d 416, 419 (3d

Cir. 1996); Ross v. Blake, 136 S. Ct. 1850 (2016).

     There is no disagreement that Defendant has exhausted his

administrative remedies.     United States v. Raia, Civ. No. 20-

1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020).


                                     4
 Case 1:09-cr-00579-RMB Document 80 Filed 11/17/20 Page 5 of 9 PageID: 505



     Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain

circumstances, once the exhaustion requirement has been

satisfied as it has here, grant a defendant’s motion to reduce

his term of imprisonment “after considering the factors set

forth in [18 U.S.C. § 3553(a)],” if the Court finds that (i)

“extraordinary and compelling reasons warrant such a reduction,”

and (ii) “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i).

     The Defendant bears the burden to establish that he is

eligible for a sentence reduction.       United States v. Jones, 836

F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d

1352, 1356 (11th Cir. 2014).

     The Sentencing Commission has issued a policy statement

addressing reduction of sentences under § 3582(c)(1)(A). As

relevant here, the policy statement provides that a court may

reduce the term of imprisonment after considering the § 3553(a)

factors if the Court finds that (i) “extraordinary and

compelling reasons warrant the reduction;” (ii) “the defendant

is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g);” and (iii) “the




                                     5
    Case 1:09-cr-00579-RMB Document 80 Filed 11/17/20 Page 6 of 9 PageID: 506



reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.1

        The policy statement includes an application note that

specifies the types of medical conditions that qualify as

“extraordinary and compelling reasons.” First, that standard is

met if the defendant is “suffering from a terminal illness,”

such as “metastatic solid-tumor cancer, amyotrophic lateral

sclerosis (ALS), end-stage organ disease, [or] advanced

dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i).            Second, the

standard is met if the defendant is:

        (I)   suffering from a serious physical or medical condition,

       (II) suffering from a serious functional or cognitive
            impairment, or


       (III) experiencing deteriorating physical or mental
             health because of the aging process,

              that substantially diminishes the ability of the
              defendant to provide self-care within the


1 The policy statement refers only to motions filed by the BOP
Director. That is because the policy statement was last amended
on November 1, 2018, and until the enactment of the First Step
Act on December 21, 2018, defendants were not entitled to file
motions under § 3582(c). See First Step Act of 2018, Pub. L.
No. 115-391, § 603(b), 132 Stat. 5194, 5239; cf.18 U.S.C. §
3582(c) (2012). In light of the statutory command that any
sentence reduction be “consistent with applicable policy
statements issued by the Sentencing Commission,” 18 U.S.C. §
3582(c)(1)(A)(ii), and the lack of any plausible reason to treat
motions filed by defendants differently from motions filed by
BOP, the policy statement applies to motions filed by defendants
as well.
                                        6
 Case 1:09-cr-00579-RMB Document 80 Filed 11/17/20 Page 7 of 9 PageID: 507



          environment of a correctional facility and from
          which he or she is not expected to recover.

Id. § 1B1.13, cmt. n.1(A)(ii).           The application note also sets

out other conditions and characteristics that qualify as

“extraordinary and compelling reasons” related to the

defendant’s age and family circumstances. Id. § 1B1.13, cmt.

n.1(B)-(C).   The note recognizes the possibility that BOP could

identify other grounds that amount to “extraordinary and

compelling reasons.” Id. § 1B1.13, cmt. n.1(D).

     Here, Defendant does not have any present medical issues

that are considered COVID-19 risk factors.         In fact, although

Defendant contends that he risks serious health consequences if

reinfected, the CDC reports that reinfection is “rare” although

it is being studied more extensively.         See Def. Reply,

Dkt. No. 79, at 1, n.3.     The fact that the Government introduced

evidence that Defendant does not appear to be suffering any

known complications or experiencing any significant symptoms of

the virus counsels against a compassionate release.

     Moreover, Defendant has not established an “extraordinary

and compelling reason” to reduce his sentence.         The Court finds

that he has failed to demonstrate that he merits release under

the § 3553(a) factors.     Under the applicable policy statement,

this Court must consider the § 3553(a) factors, as “applicable,”




                                     7
 Case 1:09-cr-00579-RMB Document 80 Filed 11/17/20 Page 8 of 9 PageID: 508



as part of its analysis. See § 3582(c)(1)(A); United States v.

Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

     A sentence reduction here would be inconsistent with the §

3553(a) factors.    First, a reduction would fail to “reflect the

seriousness of the offense,” “promote respect for the law,” and

“provide just punishment for the offense.” 18 U.S.C. § 3553(a).

Defendant engaged in a very serious drug trafficking offense

that involved multi-kilogram quantities of cocaine and the

Defendant’s possession of firearms as a convicted felon in

relation to his drug trafficking.        In addition, Defendant has a

long and troubling criminal history which warranted an upward

variance.

     The “history and characteristics of the defendant” and the

need to protect the public also counsel against any sentencing

reduction.   As discussed, the Defendant is no stranger to the

criminal justice system.     His life of crime has resulted in

multiple felony convictions including for violent assaults and

distribution of narcotics.      His criminal history and disregard

for the justice system display an individual with violent

propensities.   As this Court stated at sentencing: “Your

criminal history stands out as one of the most disturbing

criminal histories I’ve seen.”      See Dkt. No. 59, at 39.       The

need to protect the public is paramount here.



                                     8
    Case 1:09-cr-00579-RMB Document 80 Filed 11/17/20 Page 9 of 9 PageID: 509



        Finally, for similar reasons, the need for deterrence and

the need to punish the Defendant also weigh against reducing

Defendant’s sentence.        Indeed, the Government has introduced

evidence that Defendant has committed several infractions while

in BOP custody.       Defendant “recognizes that his institutional

conduct has not been pristine,” and goes on to explain none of

the infractions involved violence.          Dkt. No. 79, at 9.      That is

of little consolation to the Court.          Defendant simply fails to

follow the law, and the rules.         Sadly, the Court has little

confidence he will abide by any supervisory rules if released.

        The Court does not take lightly Defendant’s fear of

contracting COVID-19.        Here, however, the BOP is taking measures

to contain the spread of COVID-19,2 and Defendant has not

persuaded this Court that there is an extraordinary and

compelling reason to reduce his sentence or that he merits

release under the §3553(a) factors.

        The Motion is therefore DENIED.

                                     s/Renée Marie Bumb_________
                                     RENÉE MARIE BUMB
                                     United States District Judge

Dated: November 17, 2020




2 At present, there are two confirmed cases of COVID-19 among
inmates and one confirmed case of COVID-19 among staff at FCI
Allenwood Medium. See www.bop.gov/coronavirus (last visited
November 17, 2020).
                                        9
